Citation Nr: 0507894	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1968 to June 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Montgomery, Alabama Regional Office (RO) which, in 
pertinent part, denied service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.  In 
November 2004, the case was transferred to the Waco, Texas 
Regional Office (RO).  

A November 2004 motion to reschedule a Travel Board hearing 
was denied by the Board in March 2005 due to a failure to 
show "good cause".  Examples of "good cause" include 
illness of the appellant or difficulty in obtaining necessary 
witness.  See 38 C.F.R. § 20.704(c) (2004).  The veteran's 
statement that he had a lack of confidence in the 
representation that had been allotted him (filed well after 
the hearing had been scheduled and well after the veteran 
could be replaced with another appellant, many of whom have 
been waiting months for a hearing opportunity before the 
Board) was found to be not "good cause".  In this regard, 
the Board welcomes the veteran to submit any argument he may 
have in a written statement that will be reviewed by the 
Board. 


REMAND

In January 2005, a power-of-attorney form (VA Form 21-22) was 
received at the Board in which the veteran appointed the 
Texas Veterans Commission to represent him in his appeal.  
The veteran's previous representative was the Disabled 
American Veterans and that organization had submitted a 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646) dated in October 2004.  

The veteran's new representative (Texas Veterans Commission) 
has not had an opportunity to submit argument on his behalf, 
and it does not appear that they have had the opportunity to 
review the claims file.  Due process requires that the 
representative be given an opportunity to do so.  38 C.F.R. 
§§ 3.103(e), 20.600 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should forward the claims 
folder to the Texas Veterans Commission, 
and that service organization should 
submit written argument (on VA Form 646, 
or equivalent) on behalf of the veteran 
with respect to his claim.  

2.  Thereafter, the RO should review the 
claim for service connection for 
peripheral neuropathy, to include as due 
to Agent Orange exposure, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



